DETAILED ACTION
The instant action is in response to application 13 Jan 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The title is objected for lacking description.  It is suggested emphasizing the single terminal damage/chipping detection.
The specification is objected for the following informalities:
¶3 has “one” and “processes”.  Please use consistent numbering when describing the subjects of sentences, since singular and plural terms have different meanings legally.  
¶5 “however” should be deleted.
¶5, one sentence has the verb “is” three times and “are” once.  This requires revision.
¶6 “has a desire for providing” suggests that the specification only desires to produce a result, and not accomplish anything.  While the office realizes that the specification describes an apparatus to detect dicing damage using one terminal the sentence does not suggest that.  Examiner suggests changing the above language to “provides”.
In this particular case, it is strongly suggested that applicant revise the specification for clarity and minimize usage of the verb “to be” and its conjugations (am are is was were be being been).  
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 5, 8, 9 are rejected under 35 U.S.C. 103  as being unpatentable over Jodanger (US 2019/0393697) in view of Wofford (US 2005/0018453)
Jordanger discloses A semiconductor device configured by packaging a semiconductor chip, comprising: at least one terminal (SS), the semiconductor chip including a pad (Fig. 4, unlabeled bad between Vss and 404) connected to the terminal, a 
Jodanger does not disclose a voltage clamp unit, wherein, in a case in which the wiring has no broken wire portion, a terminal voltage generated at the terminal is clamped to a clamp voltage by the voltage clamp unit.
Wofford teaches semiconductor device configured by packaging a semiconductor chip, comprising: at least one terminal (node 103), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use a voltage clamp as disclosed in Wolford to prevent arcing and sparking damage.  
As to claim 2, Jordanger in view of Wolford teaches wherein the terminal is connectable to an external capacitor (¶30), the semiconductor chip includes a constant current source (CS4) configured to cause a current to flow into the pad, and the voltage clamp unit includes a first p-channel metal- oxide semiconductor transistor (MP41) having a source connected to the pad via the wiring. 
As to claim 5, Jordanger in view of Wolford teaches wherein the terminal voltage is a voltage to be used in a soft start operation fed to an error amplifier (Jordanger, Fig. 8, 804) included in the semiconductor chip.
As to claim 8, Jordanger in view of Wofford teaches wherein the semiconductor device is a power-supply controller configured to drive and control a switching power-supply circuit (Wolford explicitly details a switching power supply, and Fig. 2/3 of Jordanger show switching action).
As to claim 9, Jordanger in view of Wofford do not explicitly teach being for use in a vehicle.  However, using electronic devices in vehicles is old and well known and therefore not patentable (See MPEP 2133.03 and US 5723972 claim 2; US 20030214826 claim 1).  
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jordanger (US 2019/0393697) in view of Wofford (US 2005/0018453) and Nagasawa (US 5945883).
Jordanger in view of Wofford does not disclose wherein the constant current source is a current mirror which uses a reference voltage as a power source and includes a second PMOS transistor and a third PMOS transistor.
Nagasawa teaches wherein the constant current source is a current mirror which uses a reference voltage as a power source and includes a second PMOS transistor (pmos 21.k) and a third PMOS transistor (pmos 28 and “the PMOS 21.k forms a current mirror circuit together with the PMOS 28, it functions as a current source on the high potential side which supplies a current”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use a  current mirror as disclosed by Nasagawa to use less components than a constant current bias source.
Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jordanger (US 2019/0393697) in view of Wofford (US 2005/0018453) and Hiroki (US 20120206031).
Jordanger in view of Wofford does not teach wherein the semiconductor chip includes a semiconductor substrate, and a plurality of metal layers disposed on the semiconductor substrate, and the wiring is formed in at least one of the metal layers other than the outermost metal layer on an opposite side to a side of the semiconductor substrate, among the plurality of metal layers.
Hiroki teaches wherein the semiconductor chip includes a semiconductor substrate, and a plurality of metal layers disposed on the semiconductor substrate, and the wiring is formed in at least one of the metal layers other than the outermost metal layer on an opposite side to a side of the semiconductor substrate, among the plurality of metal layers (¶77 “part or all of the internal metal layers and the rear surface metal layer can be used as part of a path for feeding current to the EL element, that is, as a wiring. Thus, the degree of flexibility in the circuit configuration and the arrangement is increased, leading to reduction in size.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use internal metal layers as wriing as disclosed by Hiroki decrease volume.
As to claim 7, Jordanger in view of Wofford does not teach wherein the semiconductor chip includes a semiconductor substrate, and a plurality of metal layers disposed on the semiconductor substrate, and the wiring is formed in all of the metal layers.
Hiroki teaches wherein the semiconductor chip includes a semiconductor substrate, and a plurality of metal layers disposed on the semiconductor substrate, and the wiring is formed in all of the metal layers (¶77).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use internal metal layers as wriing as disclosed by Hiroki decrease volume.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jordanger (US 2019/0393697) in view of Wofford (US 2005/0018453) and Leith (US 20050088212).
As to claim 10, Jordanger in view of Wolford teach a switching power supply and a semiconductor device according to claim 8 but do not teach a switching power-supply circuit comprising: a semiconductor device according to claim 8.
Leith teaches a switching power device comprising a semiconductor device.  
The combination teaches A switching power-supply circuit comprising: a semiconductor device according to claim 8.  Note that Leith uses a soft start ramp to start is converter.  The combination merely uses the clamped sofstart in the process described in ¶37 of Leith.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above for use in a switching converter to prevent the soft start circuit from creating excessive voltage and current.  
As to claim 11, Jordanger in view of Wolford teach a switching power supply and a semiconductor device according to claim 8 but do not teach a switching power-supply circuit comprising: a semiconductor device according to claim 9.
Leith teaches a switching power device comprising a semiconductor device.  
The combination teaches A switching power-supply circuit comprising: a semiconductor device according to claim 9.  Note that Leith uses a soft start ramp to start is converter.  The combination merely uses the clamped sofstart in the process described in ¶37 of Leith.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above for use in a switching converter to prevent the soft start circuit from creating excessive voltage and current.  
Allowable Subject Matter
Claims 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 4, the prior art fails to disclose: “wherein the voltage clamp unit includes voltage dividing resistors configured to divide a reference voltage into a sub- voltage applied to a gate of the first PMOS transistor.” in combination with the additionally claimed features, as are claimed by the Applicant. 
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839